Citation Nr: 1541606	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  99-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to medical care pursuant to 38 U.S.C.A. § 1702.

4.  Entitlement to a total disability evaluation for compensation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2000, April 2008, and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran was notified of the decision that same month, and in February 1999, he perfected an appeal of that decision.

2.  By a May 2006 decision, the Board denied the Veteran's claim for entitlement to service connection for PTSD, finding that the evidence did not establish a clear diagnosis of PTSD.

3.  Evidence associated with the claims file since the May 2006 Board decision is new and material, and raises a reasonable possibility of substantiating the claim for entitlement to service connection.

4.  The evidence is in equipoise as to whether the Veteran has a current diagnosis of PTSD that is associated with a verified in-service stressor.

5.  This decision grants service connection for PTSD; thus, the issue of whether the Veteran is entitled to medical care for his psychiatric disability under 38 U.S.C.A. § 1702 is moot.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  With consideration of the benefit of the doubt, PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).

3.  The claim for entitlement to medical care under 38 U.S.C.A. § 1702 for an acquired psychiatric disorder is moot and must be dismissed.  38 U.S.C.A. §§ 1702, 1710, 7105(d)(5) (West 2014); 38 C.F.R. §§ 17.36, 20.101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues involving the Veteran's claims to reopen the issue of entitlement to service connection for PTSD and his claim for entitlement to service connection for PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5104, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  This is so because the Board is taking action favorable to the Veteran by granting the claim to reopen, and granting service connection.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

I.  New and Material Evidence

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for PTSD.  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a December 1998 rating decision, the RO denied service connection for PTSD based on the finding that the evidence did not demonstrate a conclusive diagnosis of PTSD.  In January 1998, the Veteran filed a notice of disagreement to the December 1998 rating decision, and in February 1999, he perfected his appeal.  In May 2006, the Board denied the Veteran's claim for entitlement to service connection for PTSD based upon a finding that the evidence did not show a competent diagnosis of PTSD based upon a verified stressor from service.  The Board's May 2006 decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2014). 

In April 2007, the Veteran filed the present claim seeking to reopen the issue of entitlement to service connection for PTSD.  In April 2008, the RO denied reopening the Veteran's claim.  In November 2008, he filed a notice of disagreement, and in June 2010, he perfected his appeal.  In supplemental statements of the case dated in November 2011, December 2013, and December 2014, the RO reopened the claim for entitlement to service connection for PTSD, but denied the claim on the merits.  

Although the RO determined that new and material evidence was presented to reopen the claim of entitlement to service connection for PTSD, this decision is not binding on the Board.  The Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

At the time of the May 2006 Board decision, relevant evidence included service treatment records, personnel records, VA examination reports dated in September 1998, November 2002, and October 2005.  The service treatment records and personnel records did not show evidence of combat, and the service records did not confirm the Veteran's reported stressors.  The VA examinations dated in September 1998, November 2002, and October 2005 all concluded that the Veteran did not have a diagnosis of PTSD.  Additionally, there was a July 2001 private medical opinion which made a diagnosis of PTSD, but the Board found it to be of little probative value because it was based upon unverified stressors and was not based upon a review of the claims file.  Accordingly, the Board denied service connection based upon a finding that the credible medical evidence did not support a diagnosis of PTSD. 

Since the May 2006 Board decision, the Veteran has submitted new lay statements regarding his in-service stressors as well as VA treatment records and statements from VA physicians stating that the Veteran has a diagnosis of PTSD based upon in-service stressors.  Specifically, an October 2006 treatment record from VA physician B. Lomas, M.D., states that the Veteran has "a bad case of posttraumatic stress disorder with co-morbid mood and anxiety disorder."  VA treatment records from 2006 through 2014 reflect ongoing diagnoses of and treatment for PTSD.  In an October 2007 letter, Dr. Lomas noted that the Veteran was "almost killed during his tour of duty in the Navy" and that this significant stressor led to PTSD.  Dr. Lomas further stated that the Veteran "suffers from a severe case of service connected posttraumatic stress disorder as a result of the circumstances surrounding his back injury."  An October 2011 VA treatment record notes the Veteran's reported stressor of getting caught in a typhoon while aboard the U.S.S. KAWISHIWI.  The Veteran explained that his ship was involved in a collision immediately afterward, and that there were fires onboard the ship that bothered him.  He indicated that he feared for his life.  The VA physician diagnosed PTSD.  In a November 2011 statement, R. Ilyas, M.D., the Veteran's VA treating psychiatrist, reported that the Veteran had diagnoses of mood disorder, bipolar disorder, PTSD, and alcohol dependence.  In a June 2012 treatment record, and various other treatment records, Dr. Ilyas stated that the Veteran had PTSD related to his experience in the Navy when he feared death during a typhoon.

The Board finds the pertinent evidence detailed in the paragraph above to be both new and material to his claim for entitlement to service connection for PTSD.  It is new because it was not of record at the time of the May 2006 Board decision.  It is material because it shows evidence of diagnoses of PTSD related to the reported in-service stressor.  Accordingly, as VA has received new and material evidence regarding the claim for entitlement to service connection for PTSD, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Service Connection

The Veteran contends that service connection is warranted for PTSD.  During his May 2015 hearing before the Board, he testified that he experienced a stressor during service which made him fear for his life.  He reported that, while serving onboard the U.S.S. KAWISHIWI, he was caught in a strong storm or typhoon while on the deck.  He explained that he was hit by a wave which threw him against the ship.  He indicated that he thought that he was going to drown.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(1). 

If the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 (1998). 

During the pendency of this appeal, the criteria for verifying in-service stressors were amended, effective July 13, 2010.  The amendment states that 

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3).

After a thorough review of the evidence of record, and with consideration of the benefit of the doubt, the Board concludes that service connection for PTSD is warranted.  The medical evidence of record shows that the Veteran has a current diagnosis of PTSD that is related to a confirmed in-service stressor.  See 38 C.F.R. § 4.125.

There are competing medical opinions addressing the issue of whether the Veteran has a current diagnosis of PTSD.  VA examiners in September 1998, November 2002, and October 2005 concluded that the Veteran did not meet the DSM-IV diagnosis for PTSD.  More recently, a March 2008 VA examiner and an October 2013 VA examiner also found that the Veteran did not have PTSD because he did not endorse symptoms meeting the full criteria for a diagnosis of PTSD pursuant to the DSM-IV.  

However, there are multiple VA treatment records from the Veteran's treating VA psychiatrists indicating a diagnosis of PTSD based upon the Veteran's reported stressor.  In July 2001, a private psychologist provided an independent assessment of the Veteran's psychological state, and concluded that he had a diagnosis of PTSD associated with his active duty service.  In October 2006 and October 2007, VA psychiatrist B. Lomas, M.D., reported that the Veteran had a "bad case of posttraumatic stress disorder with co-morbid mood and anxiety disorder."  In a March 2007 record and April 2007 addendum, Dr. Lomas provided a clear opinion that the Veteran had wartime-related PTSD, based upon the Veteran's exposure to life threatening events during the storm while he was onboard the U.S.S. KAWISHIWI.  Dr. Lomas further noted that his opinion was intended to support the Veteran's claim for compensation benefits.  Dr. Lomas noted that he reviewed the statement from R.P. who corroborated the Veteran's reports of being injured onboard his ship by waves in a heavy sea.  Dr. Lomas also noted that he reviewed the June 2001 psychological evaluation.

In May 2011, VA psychiatrist R. Ilyas, M.D., diagnosed PTSD.  In October 2011, Dr. Ilyas noted the Veteran's reported stressor aboard the U.S.S. KAWISHIWI, explaining that his ship was caught in a typhoon, that the ship almost turned over, and that he "knew we were going to die."  Based upon that reported stressor, Dr. Ilyas diagnosed PTSD.  In a November 2011 letter, Dr. Ilyas noted the Veteran's psychiatric diagnoses as PTSD, mood disorder, bipolar disorder, and alcohol dependence in remission.  In a June 2012 treatment record, Dr. Ilyas again made a diagnosis of PTSD based upon the Veteran's reported stressor.  There are several other VA treatment records noting a diagnosis of PTSD by Dr. Ilyas based upon the Veteran's reported in-service stressor.

Although the opinions provided by the VA examiners are based upon a review of the Veteran's claims file while the Veteran's VA treating physicians and private psychologist do not indicate that such a review was performed, the Board does not find the opinions provided by the VA examiners to be more probative solely because the claims file was reviewed, as none of the diagnoses made are based upon facts contained within the claims file.  Instead, they are based upon an objective assessment of the Veteran.  Additionally, while the diagnoses provided by the Veteran's treating VA psychiatrists do not state that they conform to the DSM-IV, as required by 38 C.F.R. § 4.125(a), a "PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  "[M]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Id.  Consequently, the Board presumes the diagnoses of PTSD made by the Veteran's physicians conform to the DSM-IV.  Accordingly, as the Board finds the diagnoses provided by the VA examiners as well as the VA psychiatrists and the private psychologist to all be probative, the evidence is at least in equipoise with regard to the issue of whether the Veteran has a current diagnosis of PTSD; therefore, with application of the benefit of the doubt doctrine, the Board concludes that the Veteran has a current diagnosis of PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence does not show that the Veteran had combat activity during service, and has not detailed any stressors which occurred during a combat situation.  Thus, even if he did participate in combat, that fact alone would not corroborate a stressor which did not occur in combat.  In addition, the Veteran's service personnel records give no evidence of participation in combat.  A review of his report of separation, Form DD 214, revealed that he was awarded numerous awards; however, no decorations, medals, badges, or commendations confirming the Veteran's participation in combat were indicated.  

As the Veteran is not objectively shown to have participated in combat, the Veteran's assertions of service stressors are not sufficient to establish their occurrence.  Rather, a service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie, 12 Vet. App. 1; Cohen, 10 Vet. App. at 128; Doran v. West, 6 Vet. App. 283 (1994).  In considering whether there is credible supporting evidence that the claimed inservice stressor occurred, the Board must assess the credibility and weight of all the evidence.

The Veteran's service treatment records and service personnel records are silent as to any indication that the Veteran was involved in a strong storm or typhoon during military service.  Also, they are negative for any complaints of or diagnoses of a psychiatric disorder during military service.  However, one of the Veteran's shipmates, R.P., provided lay testimony in October 1996 and submitted a statement in March 2007 which corroborates the Veteran's stressor.  Mr. [redacted] reported that he was aware that the Veteran was injured by heavy waves during a storm, and that he took meal trays to the Veteran who had been confined to his bunk because of his injuries.  Additionally, the Veteran's mother testified at the October 1996 hearing that the Veteran wrote letters to her describing the storm incident.  The Veteran's claims file contains an August 1969 letter that he wrote to his family in which he described "tying down...covers because the waves were tearing them apart."  He also stated that one of the waves "hit us and like to broke my back.  Knocked me against a steel pole . . . ."  Thus, the testimony and statements provided by Mr. [redacted] and the Veteran's mother, along with the August 1969 letter are credible supporting evidence that the Veteran was involved in a strong storm or typhoon while aboard the U.S.S. KAWISHIWI, which threw him to the ground, injured him, and made him fear for his life.  Accordingly, the Veteran's stressor is confirmed.

In addition to a confirmed stressor, service connection for PTSD requires competent medical evidence of a nexus linking a diagnosis of PTSD to the verified stressor.  In treatment records dated in March 2007, October 11, and June 2012, VA psychiatrists Dr. Lomas and Dr. Ilyas both related the Veteran's diagnosis of PTSD to his confirmed stressor.  As discussed above, the stressor has been verified by the record.  Accordingly, as the above-noted opinions finding that the Veteran had PTSD related to his military service are based on the Veteran's confirmed stressor, and no other medical opinion addressing the etiology of the Veteran's PTSD is of record, the Board concludes that service connection for PTSD is warranted.  

III.  Medical Care Pursuant to 38 U.S.C.A. § 1702

As the Veteran has been awarded service connection for a psychiatric disorder, the issue of service connection for a mental illness for purposes of establishing eligibility for VA treatment under 38 U.S.C.A. § 1702 is moot.  See 38 C.F.R. § 17.37(b) (2014).  The Veteran will be afforded equal or greater access to VA treatment by virtue of his now established award of service connection for psychiatric disability.  See 38 U.S.C.A. § 1710 (West 2014); 38 C.F.R. § 17.36 (2014).  As such, the appeal as to this specific issue is dismissed.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (noting that dismissal is the proper remedy to employ when an appeal has become moot).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted.

The claim for entitlement to medical care under 38 U.S.C.A. § 1702 is moot, and that appeal for benefits is dismissed.


REMAND

The Board observes that the grant of service connection for PTSD herein, and the initial rating to be assigned for PTSD by the RO, could have an impact on the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Assign a rating disability percentage for the service connected PTSD. 

2.  Thereafter, schedule the Veteran for a VA examination to determine whether the effects of all of his service-connected disabilities preclude his ability to obtain or maintain substantially gainful employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary studies or tests must be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be provided without resorting to speculation, the examiner must state this and explain why an opinion would require speculation.

3.  After ensuring that the above development has been completed and the examination report is adequate, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


